OPINION AND ORDER FOR DISMISSAL
ROBERT D. MARTIN, Bankruptcy Judge.
This case having come on for dismissal upon the motion of the trustee, William A. *120Chatterton, and the debtor having appeared by its attorney, Roy T. Traynor, who represented that the only basis on which the trustee’s motion to dismiss was opposed is this court’s lack of subject matter jurisdiction of the case subsequent to the effective date of the decision of the United States Supreme Court in Northern Pipeline v. Marathon Pipe Line, and the court being fully advised in the premises;
For the reasons set forth in the memorandum opinion of the United States Bankruptcy Court for the Middle District of Tennessee in Matlock Trailer Corp., Walter E. Heller et a1. v. Matlock Trailer, and combined cases, published at Bkrtcy., 16 B.R. 1002, and incorporated by reference herein, I find that the present case was filed prior to December 24, 1982 and conclude that this court has jurisdiction over all aspects of this case, therefore,
IT IS HEREBY ORDERED that this chapter 13 case be and hereby is dismissed.